Foote, C.
— This is an action to obtain a judgment against the defendant for money alleged to be due upon a promissory note, and to enforce a mortgage lien upon certain lands for the purpose of subjecting them to ■judicial sale, etc.
The court rendered a personal judgment against the *273defendant as prayed for, but found, among other things, that she had never delivered the mortgage sought to be foreclosed. Such delivery was one of the issues made by the pleadings. The appeal is upon the judgment roll alone, and since that material issue is found against the' plaintiff, it became unnecessary to find upon the other issues as to which the appellant complains there was no finding.
The judgment should be affirmed.
Belcher, C. C., and Hayne, C., concurred.
The Court. —For the reasons given in the foregoing opinion, the judgment is affirmed.